Election/Restrictions
Claim 1 is generic/linking and allowable over the prior art of record.  Accordingly, the restriction requirement set forth in the Office action mailed on 28 September 2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable generic/linking claim.  Specifically, claims 4, 6 and 7, directed to one or more non-elected inventions/species, are no longer withdrawn from consideration because these claims require all the limitations of an allowable generic/linking claim.  However, claims 8-14, directed to one or more non-elected inventions/species, remain withdrawn from consideration because these claims do not require all the limitations of an allowable generic/linking claim.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

IN THE CLAIMS:
This application is in condition for allowance except for the presence of
claims 8-14, directed to one or more non-elected inventions/species without
traverse.  Accordingly, claims 8-14 have been cancelled.

IN THE TITLE:
	The title has been amended to read as follows:
--MAGNETIC HEAD WITH STACKED BODY HAVING NON-MAGNETIC LAYERS AND DIFFERING LENGTH MAGNETIC LAYERS--.

Reasons for Allowance
Claims 1-7, 15-18 and 20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, 15 and 20, the prior art of record does not teach nor suggest a “magnetic head, comprising: a first magnetic pole; a second magnetic pole; and a stacked body provided between the first magnetic pole and the second magnetic pole, the stacked body including a first magnetic layer, a second magnetic layer provided between the first magnetic layer and the second magnetic pole, a third a first magnetic pole length of the first magnetic pole along a second direction being less than a second magnetic pole length of the second magnetic pole along the second direction, the second direction being along a medium-facing surface of the first magnetic pole and being perpendicular to a first direction from the first magnetic layer toward the second magnetic layer, a first magnetic layer length of the first magnetic layer along a third direction perpendicular to the first direction being greater than a second magnetic layer length of the second magnetic layer along the third direction wherein the second nonmagnetic layer and the third nonmagnetic layer each include at least one selected from the group consisting of Cu, Au, and Ag” (emphasis added).
With respect to claim 16, the prior art of record does not teach nor suggest a “magnetic head, comprising: a first magnetic pole; a second magnetic pole; and a stacked body provided between the first magnetic pole and the second magnetic pole, the stacked body including a first magnetic layer, a second magnetic layer provided between the first magnetic layer and the second magnetic pole, a third magnetic layer provided between the second magnetic layer and the second magnetic pole, a first nonmagnetic layer provided between the first magnetic layer and the second magnetic layer, a second nonmagnetic layer provided between the second magnetic layer and the a first magnetic pole length of the first magnetic pole along a second direction being less than a second magnetic pole length of the second magnetic pole along the second direction, the second direction being along a medium-facing surface of the first magnetic pole and being perpendicular to a first direction from the first magnetic layer toward the second magnetic layer, a first magnetic layer length of the first magnetic layer along a third direction perpendicular to the first direction being greater than a second magnetic layer length of the second magnetic layer along the third direction, wherein a first product of a saturation magnetization of the first magnetic layer and a first magnetic layer thickness of the first magnetic layer along the first direction is not less than 0.8 times and not more than 1.25 times a second product of a saturation magnetization of the second magnetic layer and a second magnetic layer thickness of the second magnetic layer along the first direction” (emphasis added).
With respect to claims 17 and 18, the prior art of record does not teach nor suggest a “magnetic head, comprising: a first magnetic pole; a second magnetic pole; and a stacked body provided between the first magnetic pole and the second magnetic pole, the stacked body including a first magnetic layer, a second magnetic layer provided between the first magnetic layer and the second magnetic pole, a third magnetic layer provided between the second magnetic layer and the second magnetic pole, a first nonmagnetic layer provided between the first magnetic layer and the second magnetic layer, a second nonmagnetic layer provided between the second magnetic layer and the third magnetic layer, and a third nonmagnetic layer provided between the a first magnetic pole length of the first magnetic pole along a second direction being less than a second magnetic pole length of the second magnetic pole along the second direction, the second direction being along a medium-facing surface of the first magnetic pole and being perpendicular to a first direction from the first magnetic layer toward the second magnetic layer, a first magnetic layer length of the first magnetic layer along a third direction perpendicular to the first direction being greater than a second magnetic layer length of the second magnetic layer along the third direction, wherein a third magnetic layer thickness along the first direction of the third magnetic layer is not more than 0.7 times a first magnetic layer thickness of the first magnetic layer along the first direction and not more than 0.7 times a second magnetic layer thickness of the second magnetic layer along the first direction” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688